NOT FOR PUBLICATION                         FILED
                      UNITED STATES COURT OF APPEALS                      JUL 1 2019
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                             FOR THE NINTH CIRCUIT

JAY F.; et al.,                                 No.    17-56328
                                                       18-55205
                  Plaintiffs-Appellees,
                                                D.C. Nos.
 v.                                             2:16-cv-05117-TJH-GJS
                                                2:16-cv-05226-TJH-GJS
WILLIAM S. HART UNION HIGH                      2:17-cv-00479-TJH-GJS
SCHOOL DISTRICT,

                  Defendant-Appellant.          MEMORANDUM*


JAY F.; et al.,                                 No.    17-56418

                  Plaintiffs-Appellants,        D.C. Nos.
                                                2:16-cv-05117-TJH-GJS
 v.                                             2:16-cv-05226-TJH-GJS
                                                2:17-cv-00479-TJH-GJS
WILLIAM S. HART UNION HIGH
SCHOOL DISTRICT,

                  Defendant-Appellee.

                     Appeal from the United States District Court
                        for the Central District of California
                      Terry J. Hatter, District Judge, Presiding

                         Argued and Submitted June 13, 2019
                                Pasadena, California


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
Before: WARDLAW, BYBEE, and OWENS, Circuit Judges.

      William S. Hart Union High School District (Hart) and Student and Parents

(together, Family) cross-appeal from the district court’s decision that Hart violated

the Individuals with Disabilities Education Act (IDEA) by disciplining Student—a

person with a social-emotional disability—for misconduct arising from that

disability. Hart also appeals from the district court’s order awarding attorneys’

fees to Family. As the parties are familiar with the facts, we do not recount them

here. We affirm.1

      1. The district court did not clearly err in finding that Student’s January 27

misconduct was a manifestation of his disability based on Student’s documented

extensive history of threatening behavior stemming from his disability. See L.J. v.

Pittsburg Unified Sch. Dist., 850 F.3d 996, 1002 (9th Cir. 2017) (“The district

court’s findings of fact are reviewed for clear error, even when the district court

based those findings on an administrative record.”). In addition, the district court

did not abuse its discretion by not deferring to the Administrative Law Judge’s

resolution of this issue, which the district court deemed not “thorough and careful.”

See M.C. v. Antelope Valley Union High Sch. Dist., 858 F.3d 1189, 1194 (9th Cir.

2017) (“We can accord some deference to the ALJ’s factual findings, but only


1
 We also grant the motion of Council of Parent Attorneys and Advocates and the
California Association for Parent/Child Advocacy for leave to file a brief as amici
curiae.

                                          2
where they are thorough and careful, and the extent of deference to be given is

within our discretion.” (citation omitted)). Finally, Hart failed to argue before the

district court that Family waived its right to challenge the January 27 manifestation

determination, so we decline to consider this argument on appeal. See Baccei v.

United States, 632 F.3d 1140, 1149 (9th Cir. 2011).

      2. In affirming the district court’s finding that Student’s January 27

misconduct was a manifestation of his disability, we also affirm the district court’s

expungement of Student’s expulsion and suspended expulsion agreement resulting

from the January 27 misconduct. Therefore, we need not decide the impact of the

April 2015 suspended expulsion agreement on Student’s rights under the IDEA

because it is expunged and legally obsolete.

      3. Hart also argues that the district court erred by not remanding the matter

to Hart to discipline Student for his August 2015 misconduct after Hart belatedly

determined it was not a manifestation of his disability. We decline to reach this

issue because Hart failed to raise it in the district court. See id.

      4. The district court did not abuse its discretion in awarding dialectical

behavioral therapy as relief for Hart’s violations of the IDEA, which authorizes

district courts to “grant such relief as the court determines is appropriate.” 20

U.S.C. § 1415(i)(2)(C)(iii). The award was “appropriate in light of the purpose of

the [IDEA]” to “provide handicapped children with a free appropriate public


                                            3
education which emphasizes special education and related services designed to

meet their unique needs.” Sch. Comm. of Town of Burlington v. Dep’t of Educ. of

Mass., 471 U.S. 359, 369 (1985) (citation omitted).

      5. The district court did not abuse its discretion in awarding attorneys’ fees

to Family. The district court did not clearly err in its related factual

determinations. See Beauchamp v. Anaheim Union High Sch. Dist., 816 F.3d
1216, 1220 (9th. Cir. 2016). In addition, the district court sufficiently explained

the bases for its fee award. See id. at 1224 (“The district court must provide a

concise but clear explanation of its reasons for the fee award.” (citation omitted)).

Finally, the district court properly applied the test for calculating attorneys’ fees

under Hensley v. Eckerhart, 461 U.S. 424, 436–37 (1983).

      6. We need not reach Family’s cross-appeal because we affirm the district

court’s decision on the merits in its entirety.

      AFFIRMED.




                                            4